*899Memorandum. From the agreed statement of facts it appears that both buyer and seller of this one-family residence mistakenly but innocently believed that the interest rate on the mortgage to be assumed by the buyer was 5%% rather than 6%. While such mutual mistake of fact might have supported recission, it does not support the buyer’s claim for damages in the amount of the interest rate differential.
The order of the Appellate Division should be affirmed.
Chief Judge Breitel and Judges Jasen, G-abrielli, Jones, Wachtler and Stevens concur; Judge Babin taking no part.
Order affirmed, without costs, in a memorandum.